  18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 1 of 31


__________________________________________________________________
                                              SO ORDERED,




                                              Judge Neil P. Olack
                                              United States Bankruptcy Judge
                                              Date Signed: May 8, 2020


            The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:

       ON-SITE FUEL SERVICE, INC.,                                       CASE NO. 18-04196-NPO

               DEBTOR.                                                               CHAPTER 7


                MEMORANDUM OPINION AND ORDER DENYING
             CAPITALSOUTH PARTNERS SBIC FUND III, LLP MOTION
            FOR DERIVATIVE STANDING TO ASSERT ESTATE CLAIMS
           AGAINST MANSFIELD OIL COMPANY OF GAINESVILLE, INC.

       This matter came before the Court for a telephonic hearing on April 16, 2020 (the

“Hearing”), on CapitalSouth Partners SBIC Fund III, LLP Motion for Derivative Standing to

Assert Estate Claims Against Mansfield Oil Company of Gainesville, Inc. (the “Derivative

Standing Motion”) (Bankr. Dkt. 320) 1 filed by Capital South Partners SBIC Fund III, LP (the

“Collateral Agent”); Trustee Eileen N. Shaffer’s Response to Motion by CapitalSouth Partners

SBIC Fund III, LP for Derivative Standing to Assert Estate Claims Against Mansfield Oil



       1
          Citations to the record are as follows: (1) citations to docket entries in the above-
referenced bankruptcy case (the “Bankruptcy Case”) are cited as “(Bankr. Dkt. __)”; (2) citations
to docket entries in Mansfield Oil Company of Gainesville, Inc. v. Capitala Finance Corp., et al.,
Adv. Proc. 19-00059-NPO (the “Mansfield Adversary”) are cited as “(M. Adv. Dkt. __)”; and (3)
citations to docket entries in Shaffer v. Diesel Direct, Inc. et al., Adv. Proc. 20-00007-NPO (the
“Trustee Adversary”) are cited as “(Tr. Adv. Dkt. __)” even though the docket in the Trustee
Adversary is the same as the docket in the Mansfield Adversary after the date of the consolidation
of these adversary proceedings on March 4, 2020. (Tr. Adv. Dkt. 28; M. Adv. Dkt. 105).
                                           Page 1 of 31
  18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 2 of 31




Company of Gainesville, Inc. (the “Trustee’s Response”) (Bankr. Dkt. 326) filed by Eileen N.

Shaffer, the chapter 7 trustee (the “Trustee”) for the bankruptcy estate of On-Site Fuel Service,

Inc. (“On-Site”); and the Response of Mansfield Oil Company of Gainesville, Inc. to Motion for

Derivative Standing to Assert Estate Claims (the “Mansfield’s Response”) (Bankr. Dkt. 327) filed

by Mansfield Oil Company of Gainesville, Inc. (“Mansfield”) in the Bankruptcy Case.

       The Collateral Agent attached the following two (2) exhibits to the Derivative Standing

Motion: (1) the Strategic Alliance and Acquisition Option Agreement and Agreement for Sale of

Petroleum Products (the “SAA”) (Bankr. Dkt. 320-1) and (2) the Diesel Direct Asset Purchase

Agreement (Without Schedules) (Bankr. Dkt. 320-2). At the Hearing, James A. Wright, III, Jeffrey

R. Blackwood, Anthony P. La Rocco, and J. Walter Newman, IV represented the Collateral Agent,

Capitala Finance Corp., and Capital South Partners Fund II, LP (collectively, “Capitala”); W.

Thomas McCraney, III and Douglas C. Noble represented Mansfield; William Liston, III, W.

Lawrence Deas, and Donald A. Phillips represented the Trustee; Craig M. Geno represented Diesel

Direct, Inc.; and E. Barney Robinson, III represented Harbert Mezzanine Partners III, LP, f/k/a

Harbert Mezzanine Partners III SBIC, LP (“Harbert”). At the Hearing, the Court denied the

Derivative Standing Motion from the bench. This Opinion memorializes and supplements the

Court’s bench ruling.

                                        JURISDICTION

       The Court has jurisdiction over the parties to and the subject matter of this matter pursuant

to 28 U.S.C. § 1334 and 28 U.S.C. § 157. This is a core proceeding as defined in 28 U.S.C.

§ 157(b)(2)(A), (F), and (O). Notice of the Hearing was proper under the circumstances.




                                           Page 2 of 31
  18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 3 of 31




                                 FACTUAL ALLEGATIONS 2

       In the Derivative Standing Motion, the Collateral Agent seeks authorization to assert claims

allegedly held by On-Site’s bankruptcy estate against Mansfield. Although counsel for the

Collateral Agent stated at the Hearing that the Collateral Agent intended to pursue these claims in

a third-party complaint filed in the Mansfield Adversary, no copy of the proposed third-party

complaint is attached to the Derivative Standing Motion. 3 To provide context to the procedural

history, therefore, the Court relies on the facts set forth in the Memorandum Opinion and Order on

Involuntary Petition Against a Non-Individual; On-Site Fuel Service, Inc.’s Answer to Involuntary

Petition for Bankruptcy and Counterclaim under 11 U.S.C. § 303(i); Answer and Affirmative

Defenses of Petitioning Creditors to Counterclaim under 11 U.S.C. § 303(i); and Objections to

Counter-Designations of Deposition Excerpts Filed by Petitioning Creditors as to Certain Joining

Creditors and Jared Prentiss [Dkt. Nos. 132-140] (Bankr. Dkt. 159); see In re On-Site Fuel Serv.,

Inc., Case No. 18-04196-NPO, 2019 WL 2252003 (Bankr. S.D. Miss. May 24, 2019).

Background

       Capitala and Harbert are private equity firms and together are the majority owners of On-

Site, a tank wagon fuel supply business. Mansfield is a nationwide supplier of petroleum products.

On April 12, 2018, Mansfield and On-Site entered into the SAA whereby Mansfield would sell

petroleum products directly to On-Site’s customers, and On-Site would focus on the delivery side



       2
          For a more thorough examination of the underlying allegations, background, and
procedural history, see the Memorandum Opinion and Order on: (1) Harbert and Harrison’s Rules
9(b), 12(b)(7) & 12(c) Motion for Judgment on the Pleadings and (2) Capitala Defendants’ Motion
to Dismiss First Amended Complaint (M. Adv. Dkt. 169).
       3
          For clarity, no bankruptcy rule required that the Collateral Agent attach a copy of the
proposed third-party complaint to the Derivative Standing Motion, but a creditor seeking
derivative standing generally will do so because it assists a court in determining the scope and
viability of the claims it seeks permission to pursue on behalf of the estate.
                                           Page 3 of 31
  18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 4 of 31




of its business. In re On-Site Fuel, 2019 WL 2252003, at *7. At or near that time, On-Site notified

Mansfield that its senior lender, PNC Financial Services Group, Inc. (“PNC Bank”), would not

consent to the SAA unless there was an agreement in place for On-Site to pay off PNC Bank’s

loan. Ultimately, Mansfield agreed to advance On-Site four (4) weekly payments of $1.2 million,

or $4.8 million collectively, so that PNC Bank would consent to the SAA. Id. On-Site and

Mansfield dispute whether On-Site repaid this debt. On October 22, 2018, John McGlinn

(“McGlinn”), Capitala’s chief operating officer and chairman of On-Site’s board of directors,

indicated in a meeting with Mansfield that On-Site’s “stakeholders,” Capitala and Harbert, were

unwilling to infuse any more cash into On-Site. The next day, October 23, 2018, On-Site ceased

operations and on October 31, 2018, sold its operating assets in a “fire sale” to Diesel Direct, Inc.

Id. at *8.

                                   PROCEDURAL HISTORY

Bankruptcy Case

        On October 30, 2018, Mansfield filed a chapter 7 involuntary petition (the “Involuntary

Petition”) (Bankr. Dkt. 1) against On-Site. The Involuntary Petition was contested and litigated

for several months concluding in a three-day trial in March with closing arguments on April 3,

2019. On May 24, 2019, the Court entered the Order for Relief, and Stephen Smith was appointed

the chapter 7 trustee in the Bankruptcy Case. (Bankr. Dkt. 159). He resigned on September 13,

2019, and that same day, the current Trustee was appointed. (Bankr. Dkt. 255, 256).

        In the Bankruptcy Case, Capitala and Harbert filed proofs of claim 49, 50, 51 and 54 (Claim

#49-51, 54) for a total debt of $17,044,999.85 in principal, plus accrued interest and fees for

“Money loaned.” Capitala and Harbert purportedly are the largest creditors of the estate and

allegedly hold a perfected security interest in substantially all assets of the estate. Mansfield filed



                                            Page 4 of 31
  18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 5 of 31




proof of claim 53 (Claim #53) for an unsecured debt of $8,748,767.51 for “Fuel sold, breach of

contract, conversion.”

Adversary Proceedings

       There are two pending adversary proceedings related to the Bankruptcy Case, the

Mansfield Adversary and the Trustee Adversary. Because of the issues raised in the Derivative

Standing Motion, the Court provides a brief summary of the facts alleged in each one.

Mansfield Adversary

       In the Mansfield Adversary, commenced on August 20, 2019, 4 the First Amended

Complaint (the “Mansfield Complaint”) (M. Adv. Dkt. 77) names as defendants Capitala,

McGlinn, Harbert, and John C. Harrison (“Harrison”), a senior managing director of Harbert who

also served as a member of On-Site’s board of directors. In the Mansfield Complaint, Mansfield

requests entry of a judgment against Capitala, McGlinn, Harbert, and Harrison, jointly and

severally, for compensatory and punitive damages under common-law claims of fraud, negligent

misrepresentation, tortious interference with contract, aiding and abetting, and civil conspiracy.

(M. Adv. Dkt. 77 ¶¶ 62-84). Mansfield also seeks treble damages under North Carolina’s Unfair

and Deceptive Trade Practices Act, N.C. Gen. Stat. § 75-1.1. (M. Adv. Dkt. 77 ¶¶ 85-90).

       In support of its claims, Mansfield alleges that Capitala and Harbert managed their

investment in On-Site as a joint venture by controlling On-Site’s board of directors. (M. Adv. Dkt.

77 ¶¶ 15-16). McGlinn was Capitala’s primary board representative, and Harrison was Harbert’s

primary board representative. (M. Adv. Dkt. 77 ¶ 18). Mansfield contends that McGlinn and




       4
          The Mansfield Adversary was filed on August 20, 2019 as a civil action in the U.S.
District Court for the Southern District of Mississippi in Cause No. 3:19-CV-00587-CWR-FKB.


                                           Page 5 of 31
  18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 6 of 31




Harrison voted as one block to control the operations, finances, and strategic decisions of On-Site

for the benefit of Capitala and Harbert. (M. Adv. Dkt. 77 ¶ 19).

       In 2017, as agents for Capitala and Harbert, McGlinn and Harrison formed a two (2)-

member “Special Committee” of On-Site’s board of directors supposedly for the purpose of

pursuing strategic options for On-Site and specifically a business relationship with Mansfield. (M.

Adv. Dkt. 77 ¶ 20). While purportedly acting on behalf of On-Site, Capitala, Harbert, McGlinn,

and Harrison allegedly persuaded Mansfield to sign the SAA and become a strategic partner with

On-Site. (M. Adv. Dkt. 77 ¶ 22). Mansfield contends that during the pre-SAA discussions,

McGlinn provided financial information about On-Site that he knew or should have known was

materially inaccurate.   For example, McGlinn represented to Mansfield that On-Site was

generating “Earnings Before Interest, Taxes, Depreciation and Amortization” (“EBITDA”)

averaging approximately $300,000.00 per month. (M. Adv. Dkt. 77 ¶ 22).

       The SAA signed by On-Site and Mansfield contemplated that Mansfield would become

On-Site’s exclusive fuel supplier. (M. Adv. Dkt. 77-1, Ex. 1). On-Site would continue delivering

fuel to its customers, and Mansfield would pay the transportation fees. Mansfield would take over

invoicing and credit management for On-Site’s customers except for three (3) direct-bill customers

that would remit their payments to a “lock box” account controlled by Mansfield. (M. Adv. Dkt.

77 ¶ 28). The SAA granted the parties “the right at all times to set-off sums that it owes to the

other party against sums owed to it by the other party.” (M. Adv. Dkt. 77 ¶ 29; M. Adv. Dkt. 77-

1, Ex. 1 ¶ 30). The SAA also provided that Mansfield could suspend regular payments to On-Site

if On-Site failed to satisfy any payment obligation owed to Mansfield within 10 days of the due

date. (M. Adv. Dkt. 77 ¶ 29; M. Adv. Dkt. 77-1, Ex. 1 ¶ 2).




                                           Page 6 of 31
  18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 7 of 31




        As part of the SAA, Mansfield purchased the exclusive option to acquire On-Site’s tank

wagon business for a pre-negotiated purchase price of $23 million in exchange for an “Acquisition

Option Fee” of $1 million. The option expired in four (4) years, and during this time, the SAA

prohibited On-Site, Capitala, and Harbert from selling or soliciting a sale of On-Site’s assets

without Mansfield’s consent. (M. Adv. Dkt. 77 ¶ 30, M. Adv. Dkt. 77-1, Ex. 1 ¶¶ 17, 21).

        When PNC Bank refused to consent to the contemplated arrangement without an

agreement in place for On-Site to pay off its indebtedness, McGlinn, acting on behalf of On-Site

and its majority owners, allegedly solicited Mansfield to provide $4.8 million in financial

assistance to pay off On-Site’s loan with PNC Bank. (M. Adv. Dkt. 77 ¶¶ 31-32). Mansfield

asserts that to induce it to make this payment, McGlinn represented that On-Site had specific assets

of approximately $6 million with which On-Site would repay the debt. Mansfield alleges that

McGlinn assured it that these assets were valid, collectable, unencumbered, and specifically

designed to “settle the account” with Mansfield within 120 days (the “Earmarked Assets”). 5 (M.

Adv. Dkt. 77 ¶ 32). According to Mansfield, McGlinn’s representations were false and deceptive,

because McGlinn knew or should have known that On-Site was undercapitalized and insolvent

and that On-Site had neither the ability nor the intention of repaying its debt to Mansfield.

        Mansfield alleges that it relied on McGlinn’s representations in agreeing to assist On-Site

by entering into a Tri-Party Agreement (the “TPA”) with On-Site and PNC Bank on May 12, 2018.

(M. Adv. Dkt. 77 ¶ 35; M. Adv. Dkt. 77-3, Ex. 3). The TPA required On-Site to use the cash

payments of $4.8 million from Mansfield to pay-off PNC Bank within 60 days.




        5
            Mansfield refers to these assets as Earmarked Assets although no document uses that
term.
                                           Page 7 of 31
  18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 8 of 31




         Once the TPA was signed, On-Site’s customers, except for the direct-bill customers,

transitioned to Mansfield, and the SAA “went live” as of May 13, 2018. (M. Adv. Dkt. 77 ¶ 36).

There was a delay until August 22, 2018 in setting up the “lock box” account for the direct-bill

customers. In the meantime, On-Site continued to receive payments from the direct-bill customers

for deliveries of Mansfield’s fuel. Mansfield alleges that On-Site had a duty to remit these

payments to Mansfield along with accurate remittance instructions but instead, On-Site began

misappropriating payments from the direct-bill customers and using these payments as an interest-

free source of capital to fund its operations.

         On June 15, 2018, McGlinn sent an email to John Byrd (“Byrd”), Mansfield’s chief

financial officer, confirming that On-Site owed Mansfield the net amount of approximately $4.7

million. (M. Adv. Dkt. 77 ¶ 39; M. Adv. Dkt. 77-5, Ex. 5). Mansfield contends that in that email,

McGlinn also assured Byrd that On-Site still had Earmarked Assets of approximately $7 million

with which to repay its debt to Mansfield. (M. Adv. Dkt. 77 ¶ 39; M. Adv. Dkt. 77-5, Ex. 5).

Mansfield alleges that these representations by McGlinn were false and deceptive.

         During this time, On-Site provided “wind down” and “burn down” reports to update

Mansfield as to the net amount owed. (M. Adv. Dkt. 77 ¶ 45). Mansfield alleges that in these

reports and in contemporaneous discussions, McGlinn continued to represent falsely to Mansfield

that On-Site had Earmarked Assets to repay the debt within the 120-day period. (M. Adv. Dkt. 77

¶ 45).

         Mansfield contends that On-Site defaulted on its obligation to pay-off the debt on

September 15, 2018. (M. Adv. Dkt. 77 ¶ 47). Mansfield further contends that after the default,

On-Site disclosed downward adjustments that had been made to reflect negative EBITDA

performance for the 2017 and 2018 years but that had not been disclosed previously to Mansfield.



                                            Page 8 of 31
  18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 9 of 31




According to Mansfield, when representatives of On-Site and Mansfield met on October 4, 2018,

to discuss On-Site’s debt and restated financial reports, On-Site presented an “Executive

Touchpoint” slide presentation that revealed that On-Site had experienced a seven percent (7%)

drop in fuel sales volume beginning in late 2017. (M. Adv. Dkt. 77 ¶¶ 45, 49).

       Following the October 4, 2018 meeting, representatives of On-Site and Mansfield had

ongoing discussions about reconciling the direct-bill customer transactions and possible work-out

scenarios to preserve the relationship. (M. Adv. Dkt. 77 ¶ 52). McGlinn provided Mansfield with

a copy of an internal report that analyzed On-Site’s financial condition through August 31, 2018.

(M. Adv. Dkt. 77 ¶ 53). The report allegedly contained additional, previously undisclosed

information about On-Site’s financial condition. (M. Adv. Dkt. 77 ¶ 54). Mansfield contends that

it included a disturbing “observation” that for the past twenty (20) months, On-Site had not

generated “sufficient cash flow to (i) service its truck and equipment loans, (ii) pay cash interest,

(iii) fund capital expenditures, and (iv) absorb non-operating expenses.” (M. Adv. Dkt. 77 ¶ 54).

According to Mansfield, the report also showed that On-Site had negative “free cash flow” of $7.9

million during the past twenty (20) months and had negative cash flow from operations for the

period from January through August 2018 of $1.4 million. (M. Adv. Dkt. 77 ¶ 54). On October

11, 2018, Mansfield purportedly suspended further payments to On-Site to prevent On-Site’s debt

from continuing to grow.

       Representatives of Mansfield and On-Site met again on October 19 and 22, 2018. (M.

Adv. Dkt. 77 ¶ 55-56). During the October 22, 2018 meeting, McGlinn informed Mansfield that

Capitala and Harbert were unwilling to infuse any additional cash to fund On-Site’s operations.

Mansfield alleges that McGlinn, acting on behalf of Capitala, Harbert, and Harrison, proposed that

Mansfield continue to fund On-Site’s operations while deferring any repayment of On-Site’s debt



                                           Page 9 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 10 of 31




indefinitely. Mansfield further alleges that in follow-up discussions with Byrd, McGlinn revealed

that instead of using the Earmarked Assets to repay Mansfield as previously represented, these

resources were used to fund On-Site’s operations.

       On October 23, 2018, On-Site emailed a letter to customers stating it would not remain in

business and terminated all of its employees except for a “skeleton crew.” (M. Adv. Dkt. 77 ¶ 57).

As of that date, On-Site no longer had any viable business. On October 31, 2018, On-Site closed

a “fire sale” of its assets to Diesel Direct, Inc. at a price that Mansfield alleges was below fair

market value. (M. Adv. Dkt. 77 ¶ 60).

Trustee Adversary

       In the Trustee Adversary, commenced on February 3, 2020, the First Amended Complaint

(Tr. Adv. Dkt. 27) names as defendants Diesel Direct, Inc., Capitala, and Harbert. The Trustee

seeks to subordinate the secured claims purportedly held by Capitala and Harbert against the

bankruptcy estate and to avoid the “fire sale” of On-Site’s assets to Diesel Direct, Inc. (Tr. Adv.

Dkt. 27 at 24-25). In support of the equitable subordination claims, the Trustee alleges that

Capitala and Harbert exercised control over On-Site’s assets and business decisions through their

appointment of four members of On-Site’s five-member board of directors. (Tr. Adv. Dkt. 27

¶ 25(a)). McGlinn, a senior managing director and chief operating officer of Capitala, was

Capitala’s primary representative on On-Site’s board of directors, serving as its chairman.

McGlinn acted as the primary agent for the Capitala-Harbert joint venture. (Tr. Adv. Dkt. 27 ¶ 26).

Harrison, a senior managing director of Harbert, also served as a member of On-Site’s board of

directors. (Tr. Adv. Dkt. 27 ¶ 27). The Trustee’s allegations mirror closely the allegations in the

Mansfield Complaint.




                                          Page 10 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 11 of 31




       The Trustee describes Mansfield as a nationwide supplier of petroleum products with

which On-Site did business prior to April 2018 when On-Site became Mansfield’s strategic

alliance “partner.” (Tr. Adv. Dkt. 27 ¶ 28). Prior to the strategic alliance, On-Site obtained fuel

for delivery to its customers by “pulling” fuel from Mansfield’s inventories at fuel supply

terminals, and Mansfield, from time to time, hired On-Site to deliver fuel to Mansfield’s

customers. (Tr. Adv. Dkt. 27 ¶ 29). Such business interactions created a transactional pattern of

charges from Mansfield to On-Site for the cost of fuel, and charges from On-Site to Mansfield for

fuel delivery fees, which gave rise to a fluctuating balance of accounts receivable/accounts payable

between the two companies.

       In 2017, McGlinn and Harrison formed a two-member “Special Committee” supposedly

for the purpose of pursuing strategic options for On-Site, and, in particular, a strategic alliance

with Mansfield. (Tr. Adv. Dkt. 27 ¶ 30). The strategic alliance allegedly contemplated a business

relationship in which Mansfield would be the exclusive supplier of fuel to On-Site and assume the

responsibility of billing On-Site’s customers, thereby allowing On-Site to focus on its core

business of fuel delivery.

       The Trustee alleges that during discussions with Mansfield concerning the strategic

alliance, On-Site disclosed its 2017 financial statements to Mansfield that reflected positive

EBITDA of approximately $300,00.00 per month. (Tr. Adv. Dkt. 27 ¶ 31). Later, on December

9, 2017, McGlinn, or others under his direction, allegedly prepared On-Site’s 2018 budget forecast

and transmitted it to Mansfield. According to the Trustee, the 2018 budget projected positive

EBITDA of approximately $4.3 million. The Trustee asserts that McGlinn and Harrison intended

that Mansfield rely on these financial representations, and that the positive EBITDA was a primary

factor that motivated Mansfield to enter into the strategic alliance. The Trustee contends that



                                          Page 11 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 12 of 31




during their communications with Mansfield, McGlinn and Harrison had information available to

them about On-Site’s true financial information and that the information provided to Mansfield

was materially inaccurate. (Tr. Adv. Dkt. 27 ¶ 32).

       Before the effective date of the strategic alliance, McGlinn informed Mansfield that On-

Site’s primary lender, PNC Bank, would not agree to the strategic alliance without paying off On-

Site’s debt to PNC Bank. (Tr. Adv. Dkt. 27 ¶ 35). By allegedly representing to Mansfield that

On-Site anticipated receipt of $6 million in collectable cash inflows in the near term, McGlinn

secured Mansfield’s agreement to contribute $4.8 million towards paying off the debt to PNC

Bank. (Tr. Adv. Dkt. 27 ¶ 35; Tr. Adv. Dkt. 27-3, Ex. 3). The Trustee asserts that McGlinn either

knew this representation was false or was ignorant of its truth, but clearly, McGlinn’s

misrepresentation to Mansfield was intended to benefit the Capitala-Harbert joint venture by

allowing it to avoid the infusion of additional investment into On-Site, a company that the Trustee

asserts that McGlinn and the Capitala-Harbert joint venture knew was financially unstable.

       According to the Trustee, the pertinent portions of the SAA, which became effective on

May 12, 2018, are as follows:

               a.     Mansfield shall supply fuel for delivery to On-Site’s customers, and
       with the exception of certain “lock box” customers of On-Site, Mansfield shall
       invoice On-Site’s customers for fuel costs and delivery fees, remitting the delivery
       fees to On-Site;

               b.      On-Site shall have a ten-day time period to make payment to
       Mansfield, and Mansfield may suspend its performance under the SAA until On-
       Site pays all outstanding Mansfield invoices;

              c.      In a period of time “not to exceed 120 days,” On-Site shall pay
       Mansfield the “Outstanding Accounts Receivable Balance Owed to Mansfield,”
       including the $4.8 million that Mansfield contributed to pay off the debt to PNC
       Bank;

               d.     At all times, each party to the SAA had the right of set-off with
       regard to any sums owed to the other; and

                                          Page 12 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 13 of 31




               e.     Mansfield had the option to acquire On-Site’s tank wagon business
       for a purchase price of $23 million, which amount included a non-refundable option
       fee of $1 million. On-Site and its stockholders, Capitala and Harbert, agreed that
       during the term of the option, they would not solicit or entertain acquisition offers
       from any entity other than Mansfield.

(Tr. Adv. Dkt. 27 ¶ 37; Tr. Adv. Dkt. 27-3, Ex. 3).

       The Trustee alleges that through early September 2018, McGlinn and On-Site’s executive

officers continued to assure Mansfield of On-Site’s financial stability and ability to perform, even

though they were cognizant of On-Site’s rapidly deteriorating financial condition. (Tr. Adv. Dkt.

27 ¶ 38; Tr. Adv. Dkt. 27-4 to 27-8, Exs. 4-8). According to the Trustee, On-Site failed to pay its

debt to Mansfield by September 15, 2018, thereby breaching the SAA. (Tr. Adv. Dkt. 27 ¶ 41).

In an October 4, 2018 meeting with Mansfield, the Trustee asserts that McGlinn and On-Site’s

executives presented information reflecting a financial performance that sharply deviated from

On-Site’s prior representations to Mansfield, including a significant decrease in On-Site’s business

volume and a $1.4 million loss from operations through August 2018. (Tr. Adv. Dkt. 27 ¶ 42).

The Trustee contends that as of October 4, 2018, On-Site owed Mansfield approximately

$5,892,161.00 with no ability or means to repay Mansfield. (Tr. Adv. Dkt. 27 ¶ 42). On-Site

provided an internal report to Mansfield on October 8, 2018, that concluded for the twenty months

ending on August 31, 2018, “[On-Site was] not generating sufficient cash flow to service its truck

and equipment loans, pay cash interest, fund capital expenditures, and absorb non-operating

expenses.” (Tr. Adv. Dkt. 27 ¶ 43; Tr. Adv. Dkt. 27-9, Ex. 9). The Trustee alleges that upon

receipt of this information, Mansfield exercised its contractual right of set-off and ceased payments

to On-Site. (Tr. Adv. Dkt. 27 ¶ 44).

       According to the Trustee, McGlinn abandoned his fiduciary duty to act in the best interests

of On-Site by closing On-Site on October 22, 2018 and disposing of On-Site’s assets in a manner

                                           Page 13 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 14 of 31




that minimized their value and that placed the interests of Capitala and Harbert over the interests

of On-Site’s other creditors, including Mansfield. (Tr. Adv. Dkt. 27 ¶ 47). The Trustee alleges

that McGlinn breached his duties of care, loyalty, and fair dealing by:

       a.     Transmitting an email on October 22, 2018 informing all customers that
       On-Site would no longer service their fuel needs, thus causing a de facto dissolution
       of On-Site’s business;

       b.    Instructing On-Site to terminate all but a skeleton crew of On-Site’s
       employees;

       c.     Negotiating with Diesel Direct, Inc. on October 23, 2018 about a sale of
       substantially all of On-Site’s assets in violation of the SAA;

       d.      Disseminating to “Interested Parties” an October 25, 2018 letter that offered
       immediately to sell substantially all of On-Site’s business assets valued at $7
       million to make it appear that McGlinn was seeking competitive bids when On-
       Site’s then attorney already had begun drafting an asset purchase agreement with
       Diesel Direct, Inc.; and

       e.      Causing on October 31, 2018 the “fire sale” of On-Site assets valued at
       $7,619,335.00 to Diesel Direct, Inc. requiring Diesel Direct, Inc. to pay $1 million
       in cash, assume $3.1 million of debt encumbering the operating assets, and pay a
       future royalty of 5% to 10% of gross profits generated by Diesel Direct, Inc.’s
       servicing of On-Site’s customers.

(Tr. Adv. Dkt. 27 ¶ 48; Tr. Adv. Dkt. 27-1, Ex. 1; Tr. Adv. Dkt. 27-10, Ex. 10).

       McGlinn, Capitala, and Harbert then structured the asset purchase agreement so that the

consideration paid by Diesel Direct, Inc. could be routed directly to the Capitala-Harbert joint

venture and bypass On-Site. (Tr. Adv. Dkt. 27 ¶ 50). In summary, the Trustee alleges that

McGlinn and Harrison, acting at the behest of Capitala and Harbert, directly participated in

inequitable conduct that harmed On-Site and was intended to hinder, harm, or defraud Mansfield

or other creditors by:

       a.     Misrepresenting On-Site’s financial condition to Mansfield for the purpose
       of soliciting Mansfield’s entry into a strategic alliance agreement wherein
       Mansfield sustained substantial losses;



                                          Page 14 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 15 of 31




       b.     Misrepresenting to Mansfield that On-Site anticipated receipt of $6 million
       to $7 million of cash-inflows in the near term with which to repay Mansfield for its
       contribution of $4.8 million to the payoff of PNC Bank;

       c.     Retaining and/or diverting “lock box” payments and/or other amounts
       received by On-Site rather than paying the same to Mansfield as required by the
       terms of the strategic alliance agreement;

       d.     Unilaterally instituting, without the necessary board and/or shareholder
       approval, a de facto dissolution of On-Site’s business by notifying On-Site’s
       customers that their fuel needs would no longer be serviced;

       e.     Soliciting and entertaining offers to purchase On-Site’s tank wagon fuel
       business assets from parties other than Mansfield, in violation of the SAA;

       f.      Breaching the duties of care, loyalty and fair dealing owed to On-Site, and
       failing to protect and preserve the value of On-Site’s property by entering into the
       asset purchase agreement that transferred and sold On-Site’s assets to Diesel Direct,
       Inc. for grossly inadequate consideration;

       g.     Favoring Capitala and Harbert to the detriment of other creditors by
       contracting with Diesel Direct, Inc. for the right to assign all of On-Site’s rights
       under the asset purchase agreement, including the right to all consideration paid by
       Diesel Direct, Inc. to Capitala and Harbert as third-party beneficiaries; and

       h.      Favoring certain creditors over others, by issuing post-petition payments to
       selected creditors which held secured liens superior to the liens held by Capitala
       and Harbert on the transferred assets.

(Tr. Adv. Dkt. 27 ¶ 58). As relief, the Trustee asks the Court to subordinate the bankruptcy claims

of Capitala and Harbert against On-Site to the level of equity.

Consolidation of Mansfield Adversary and Trustee Adversary

       Because the Trustee’s Adversary shares common questions of fact and law, the Court

ordered the consolidation of the Trustee’s Adversary with the Mansfield Adversary for discovery

and trial purposes pursuant to Rule 42 of the Federal Rules of Civil Procedure (“Rule 42”). 6 (Tr.

Adv. Dkt. 28; M. Adv. Dkt. 105).



       6
        Rule 42 is made applicable to adversary proceedings by Rule 7042 of the Federal Rules
of Bankruptcy Procedure.
                                          Page 15 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 16 of 31




Derivative Standing Motion

       In the Derivative Standing Motion, the Collateral Agent seeks authorization to assert claims

allegedly held by On-Site’s bankruptcy estate against Mansfield for breaches of the SAA, torts

arising out of Mansfield’s “wrongful acts . . . giving rise to the Estate’s contract claims,” and

claims under chapter 5 of the Bankruptcy Code, “including preference claims.” (Bankr. Dkt. 320

at 1). The Collateral Agent proposes to pursue these claims in a third-party complaint filed in the

Mansfield Adversary.

       With respect to the contract claims, the Collateral Agent alleges that Mansfield breached

the SAA by: (1) failing to drive new customer volume to On-Site; (2) impairing On-Site’s recovery

of “pre-SAA” accounts receivable because of invoicing errors; (3) ceasing all payments to On-Site

in October 2018; and (4) soliciting On-Site’s customers. (Bankr. Dkt. 320 at 1-2). The Collateral

Agent further alleges that On-Site may have tort claims “for, among other things, breach of

fiduciary duty, tortious breach of contract, conversion, and tortious interference” but does not

disclose their legal or factual basis. (Bankr. Dkt. 320 at 2). At the Hearing, counsel for the

Collateral Agent described the breach of fiduciary duty as arising out of Mansfield’s control over

On-Site as part of the strategic alliance. (Hr’g at 10:30:20-10:32:28) (Apr. 16, 2020). 7 Also at the

Hearing, the Collateral Agent withdrew its request for derivative standing to pursue preference

claims against Mansfield. (Hr’g at 10:10:10-10:11:00).

       In the Trustee’s Response (Bankr. Dkt. 326), the Trustee states that “the proposition of

bringing the contract claims” against Mansfield was discussed with the Collateral Agent but that

the Trustee “verbally refused” because such claims lacked merit. (Bankr. Dkt. 326 at 2). The




       7
         Because the Hearing was not transcribed, references are to the timestamp of the audio
recording.
                                           Page 16 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 17 of 31




Trustee asserts that no provision in the SAA expressly or impliedly imposed an obligation on

Mansfield to provide On-Site with new or additional customer volume and that a merger clause in

the SAA would prevent the introduction of evidence of any pre-contractual discussions about

customer volume pursuant to the parol evidence rule. The Trustee questions whether the SAA

imposed any obligation on Mansfield to invoice for fuel deliveries that occurred before the

effective date of the SAA, but even assuming it did, the Trustee contends that the SAA apparently

limited Mansfield’s obligations to those customers that received petroleum products supplied by

Mansfield. As to the cessation of payments to On-Site in October 2018, the Trustee views the

Collateral Agent’s allegation as overlooking the factors unrelated to Mansfield that caused or

substantially contributed to On-Site’s insolvency. Moreover, the Trustee cites to McGlinn’s

previous testimony that Mansfield acted within its contractual rights under the SAA in suspending

payments. (Bankr. Dkt. 326 at 6). Finally, with respect to Mansfield’s alleged solicitation of On-

Site’s customers, the Trustee rejects the Collateral Agent’s assumption that On-Site’s customers

would have been serviced by Diesel Direct, Inc. in the absence of the alleged breach. The Trustee

contends that On-Site’s “going out of business” letter dated October 23, 2018 resulted in On-Site’s

customers scrambling in search of an alternative fuel supply source.          The Trustee finds it

problematic that any loss of earn-out revenue by On-Site arose from On-Site’s own breach of the

SAA by selling its assets without Mansfield’s consent. Also, the Trustee interprets the asset

purchase agreement as contracting away On-Site’s exclusive right to receive earn-out payments

by routing any earn-out payments directly to Capitala and Harbert. Moreover, the Trustee

maintains that proof of lost future profits is afflicted with speculation and conjecture. The Trustee

suggests that the Collateral Agent wants to prosecute claims against Mansfield, “not for the

purpose of recovering provable damages to the Estate, but to allow the Collateral Agent to leverage



                                           Page 17 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 18 of 31




such claims against those filed by Mansfield against the Capitala and Harbert defendants in

Adversary Proceeding No. 19-00059.” (Bankr. Dkt. 326 at 11).

         The Trustee does not state any position on the purported tort claims in the Trustee’s

Response because the Collateral Agent did not disclose their factual or legal basis. Because the

Trustee continues to investigate chapter 5 claims, including those that may exist against Mansfield,

the Trustee opposes standing as to any preference claims. In summary, the Trustee does not oppose

the standing of the Collateral Agent, “[s]ubject to approval of the Court,” to pursue some of the

contract claims “however unlikely the chance of success.” (Bankr. Dkt. 326 at 14). The Trustee

opposes the standing of the Collateral Agent to assert any tort or preference claims. After hearing

the Collateral Agent’s clarification at the Hearing that the potential tort claims arose out of the

contract claims, the Trustee did not argue against the Collateral Agent’s standing to pursue any

such tort claims against Mansfield as long as any recovery by the Collateral Agent would inure to

the benefit of the estate and any litigation expenses would be borne initially by the Collateral

Agent.

                                         DISCUSSION 8

         There is no explicit authority in the Bankruptcy Code that allows a bankruptcy court to

grant an individual creditor or a creditors’ committee standing to initiate adversary proceedings in

the name of the debtor or trustee. The Fifth Circuit Court of Appeals and a majority of other

Circuit Courts have held that such statutory authority nonetheless is implied. See La. World

Exposition, Inc. v. Fed. Ins. Co. (In re La. World Exposition, Inc.), 858 F.2d 233 (5th Cir. 1988)

(noting that “the circumstances under which a creditors’ committee may sue are not explicitly



         8
         The following findings of fact and conclusions of law are made pursuant to Rule 7052 of
the Federal Rules of Bankruptcy Procedure.


                                          Page 18 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 19 of 31




spelled out in the Code”); see also Unsecured Creditors Comm. of Debtor STN Enters., Inc. v.

Noyes (In re STN Enters.), 779 F.2d 901, 904 (2d Cir. 1985); Official Comm. of Unsecured

Creditors of Cybergenics Corp. v. Chinery (In re Cybergenics Corp.), 330 F.3d 548 (3d Cir. 2003);

Canadian Pac. Forest Prods. Ltd. v. J.D. Irving, Ltd. (In re Gibson Grp., Inc.), 66 F.3d 1436,

1440-41 (6th Cir. 1995); Fogel v. Zell, 221 F.3d 955, 965 (7th Cir. 2000); PW Enters. v. N.D.

Racing Comm’n (In re Racing Servs., Inc.), 540 F.3d 892 (8th Cir. 2008); Avalanche Mar., Ltd. v.

Parekh (In re Parmetex, Inc.), 199 F.3d 1029, 1031 (9th Cir. 1999). The seminal case in this

jurisdiction is Louisiana World, which involved the chapter 11 case of a nonprofit corporation that

had organized the New Orleans’s World’s Fair of 1984. Louisiana World, 858 F.2d at 235. The

estate had potential causes of action against the debtor’s officers and directors for gross negligence,

mismanagement, and breach of fiduciary duty. The creditors’ committee demanded that the debtor

bring an action, but the debtor’s board of directors refused to vote on the demand, recognizing that

it had an inherent conflict of interest. Construing that response as a refusal to sue, the creditors’

committee obtained permission from the bankruptcy court to file an action on the debtor’s behalf

and then brought suit in federal district court where it faced a motion to dismiss for lack of

standing. The district court granted the motion to dismiss.

       On appeal, the Fifth Circuit noted that the proposed causes of action against the officers

and directors were property of the bankruptcy estate and that the debtor was duty bound to assert

them if doing so would maximize the value of the estate but that because of a conflict of interest,

the debtor refused to sue on the corporation’s behalf. The Fifth Circuit found it well settled in

other jurisdictions that a creditors’ committee has standing in some circumstances to file suit on

behalf of a debtor. Louisiana World, 858 F.2d at 247. It agreed with those jurisdictions that the

statutory basis for granting a creditor’s committee derivative standing to pursue estate causes of



                                            Page 19 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 20 of 31




action is implied in 11 U.S.C. §§ 1103(c)(5) and 1109(b). The Fifth Circuit also found an

additional non-statutory rationale for granting a creditor’s committee derivative standing in a

chapter 11 case when a debtor, like a “fox guarding the hen house,” has a conflict of interest in

pursuing an action because of its relationship with management.               Recognizing that such

circumstances existed in the matter before it, the Fifth Circuit articulated three considerations

relevant in making that determination, including: (1) whether the claim is colorable; (2) whether

the debtor in possession or the trustee unjustifiably refused to pursue the claim; and (3) whether

the creditors’ committee first received leave to sue from the bankruptcy court. Louisiana World,

858 F.2d at 247. These requirements ensure that derivative standing does not risk interfering with

the debtor or trustee and prevents creditors from pursuing weak claims. Since Louisiana World,

the Fifth Circuit also has recognized the availability of derivative standing in chapter 7 cases. See

Lilly v. Fed. Deposit Ins. Corp. (In re Natchez Corp. of W. Va.), 953 F.2d 184, 187 (5th Cir. 1992).

A.      Absence of Unequivocal Consent to Derivative Standing

        Notwithstanding the factors articulated by the Fifth Circuit in Louisiana World, the

Collateral Agent argues that because the Trustee has agreed to allow it to bring the estate’s contract

and tort claims against Mansfield, the standard has shifted so that it need only show that the

proposed suit: (a) is in the best interests of the bankruptcy estate and (b) is necessary and beneficial

to the fair and efficient resolution of the bankruptcy proceedings. For this proposition, the

Collateral Agent cites the Eighth Circuit Court of Appeal’s decision in In re Racing Services, Inc.,

540 F.3d at 902 (citing Commodore Int’l Ltd. v. Gould (In re Commodore Int’l Ltd.), 262 F.3d 96,

100 (2d Cir. 2001)). There, the Eighth Circuit developed a different standard in cases where the

trustee consents to representation by a creditor or creditors’ committee.




                                            Page 20 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 21 of 31




       In consent to derivative standing cases, according to the Eighth Circuit, the question of

whether the trustee has unjustifiably refused to initiate suit is replaced by the question whether the

claims are “colorable.” If the claims are not “colorable” because they lack merit, then allowing an

individual creditor or a creditors’ committee to pursue them would not be in the best interests of

the bankruptcy estate or necessary and beneficial to the fair and efficient resolution of the

bankruptcy proceedings. The Collateral Agent does not cite any Fifth Circuit case or other

authority within this jurisdiction that has adopted the Eighth Circuit’s standard for derivative

standing in consent cases. Given the role of a chapter 7 trustee as an independent fiduciary,

however, the application of a different standard in consent to standing cases in the chapter 7 context

makes sense. The Court finds, however, that the statements in the Trustee’s Response and those

by the Trustee’s counsel at the Hearing do not constitute the type of consent to standing that would

justify a departure from the standard set forth by the Fifth Circuit in Louisiana World.

       In the Trustee’s Response, for example, the Trustee refers to the Collateral Agent’s

proposed contract claims as “half-baked” and describes the Derivative Standing Motion as lacking

the “substance necessary to the Trustee’s evaluation of tort and/or Chapter 5 claims.” (Bankr. Dkt.

326 at 11, 13). Under the partial heading “Limited Consent,” the Trustee reiterates the position

that the contract claims proposed by the Collateral Agent are not likely to succeed but then states

that the Trustee cannot “take the position that such claims should not be filed or prosecuted by the

Collateral Agent” because if, “by some infinitesimal chance,” the Collateral Agent does succeed,

any recovery would inure to the benefit of the estate and any litigation expenses initially would be

borne by the Collateral Agent. For this reason only, the Trustee “consents” to the prosecution of

the contract claims by the Collateral Agent “[s]ubject to approval of the Court.” The Trustee




                                           Page 21 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 22 of 31




opposes granting the Collateral Agent standing to pursue either the tort or chapter 5 claims against

Mansfield.

       These statements in the Trustee’s Response demonstrate at most an intention by the Trustee

to abandon these causes of action on the ground they lack merit. The Trustee’s agreement to

derivative standing is described in the Trustee’s Response as “limited,” and the Court finds

ambiguous the Trustee’s legal position in the Trustee’s Response. In ten pages of the Trustee’s

Response, the Trustee provides a careful and thorough analysis of the proposed contract claims

and explains in detail why they would not survive a motion to dismiss and, consequently, why the

decision not to pursue them is justified. (Bankr. Dkt. 326 at 2-12). In two pages of the Trustee’s

Response, however, the Trustee grants “limited” consent to standing “[s]ubject to approval of the

Court.” (Bankr. Dkt. 326 at 14-15).

       The Trustee’s equivocation on the issue of consent to standing continued at the Hearing.

Counsel for the Trustee again stated that the contract and tort claims lacked merit but then appeared

to agree to allow the Collateral Agent to pursue both contract and tort claims against Mansfield.

The Court rejects the Collateral Agent’s characterization of the Trustee’s evolving legal position

as the type of “consent” to standing that led the Eighth Circuit to develop a different standard.

Derivative standing by agreement would require coordination of litigation responsibilities between

the Trustee and the Collateral Agent, which neither side has suggested has occurred here and which

is unlikely to occur under these facts where the Trustee is asserting an equitable subordination

claim against the Collateral Agent. For this reason, the Court’s denial of the Derivative Standing

Motion is consistent with the bankruptcy court’s decision in Reed v. Cooper (In re Cooper), 405

B.R. 801 (Bankr. N.D. Tex. 2009).




                                           Page 22 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 23 of 31




       In In re Cooper, the bankruptcy court applied the Fifth Circuit’s holding in Louisiana

World to determine whether to grant derivative standing to a creditor in a chapter 7 case. Id. at

804. The bankruptcy court considered whether the chapter 7 trustee had a “colorable claim” and,

yet, was “‘unable or unwilling to fulfill its obligations’—the classic example being because of a

conflict of interest.” Id. (citing Louisiana World, 858 F.2d at 252.).

       In its analysis, the Cooper court distinguished between derivative standing in the chapter

11 context as opposed to the chapter 7 context. Because in a chapter 7 case, unlike in a chapter 11

case, a trustee is always in place, the bankruptcy court concluded that the analysis for determining

creditor derivative standing in a chapter 7 case differs from that in a chapter 11 case. As an

independent fiduciary, a chapter 7 trustee is required to exercise reasonable business judgment in

deciding what actions to bring on behalf of the estate. The chapter 7 trustee eliminates the potential

conflicts of interest that a debtor sometimes has in pursuing a cause of action, as was the situation

in Louisiana World. The ordinary remedy for a creditor when the chapter 7 trustee is not pursuing

a cause of action that it believes would benefit the estate is to file a motion to compel the trustee

to act or to file a motion to have the trustee removed. 11 U.S.C. § 324. As the bankruptcy court

in Cooper explained:

       If creditors do not like the job the trustee is doing, they can file a motion to compel
       him or her to act, or a motion for removal of the trustee (11 U.S.C. § 324). In the
       context of such a motion, the court can scrutinize the business judgment and
       litigation zeal (or lack thereof) that is being exercised by the trustee. But simply
       allowing a creditor—a non-statutory fiduciary—to go forward in the Chapter 7
       trustee’s stead could facilitate a creditor “hijacking” a Chapter 7 bankruptcy case
       in a manner that Congress did not envision.

In re Cooper, 405 B.R. at 812. In summary, the bankruptcy court in In re Cooper cautioned that

“it seems to be a generally unwise idea, to this court, to allow a creditor to usurp the trustee’s role




                                            Page 23 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 24 of 31




as a representative of the estate (including being a gatekeeper for what actions make sense,

weighing the potential benefits of litigation.)” Id. at 813.

       The Court recognizes that a chapter 7 trustee is the gatekeeper for deciding which actions

to pursue on behalf of an estate and finds the bankruptcy court’s analysis in Cooper of derivative

standing in chapter 7 cases to be persuasive. By denying the Derivative Standing Motion

notwithstanding the Trustee’s so-called “consent” to standing, however, the Court is not usurping

the role of the Trustee as the gatekeeper given that the Trustee’s representations to the Court,

although evolving, never strayed from the legal position that the claims lack “color” and should

not be pursued. Regardless, even if consent to standing exists, the Collateral Agent has the burden

of proving to the Court the presence of colorable claims against Mansfield, a requirement under

either the Fifth Circuit’s standard in Louisiana World or the Eighth Circuit’s standard for consent

cases in Racing Services and a matter that the Court turns to next.

B.     No “Colorable” Claim

       A creditor or a creditors’ committee seeking derivative standing must assert a “colorable”

claim, defined as a claim that would survive a motion to dismiss under Rule 12(b)(6) of the Federal

Rules of Civil Procedure (“Rule 12(b)(6)”). 9 The U.S. Supreme Court has held that “[t]o survive

a motion to dismiss, a complaint must contain sufficient factual matters, accepted as true, to ‘state

a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The Fifth Circuit has noted that “[w]here the



       9
         Rule 12(b)(6) is made applicable to adversary proceedings by Rule 7012 of the Federal
Rules of Bankruptcy Procedure.


                                            Page 24 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 25 of 31




complaint is devoid of facts that would put the defendant on notice as to what conduct supports

the claims, the complaint fails to satisfy the requirement of notice pleading.” Anderson v. U.S.

Dep’t of Hous. & Urban Dev., 554 F.3d 525, 528 (5th Cir. 2008).

       Because no proposed third-party complaint is attached to the Derivate Standing Motion,10

the Court’s analysis in determining whether the Collateral Agent states any “colorable” claim for

relief is limited. The Collateral Agent states in the Derivative Standing Motion that the estate “has

contract claims against Mansfield for breach of the SAA,” “may have tort claims against

Mansfield,” and “may also have claims . . . under Section 547.” (Bankr. Dkt. 320 at 1-2) (emphasis

added). The Derivative Standing Motion only loosely outlines the proposed contract claims and

barely mentions the tort and preference claims.

       At the Hearing, the Collateral Agent withdrew its request for derivative standing to pursue

claims under chapter 5 of the Bankruptcy Code and for the first time attempted to identify its tort

claim for breach of fiduciary duty. Counsel for the Collateral Agent also attempted to respond to

some of the Trustee’s challenges to the proposed contract claims against Mansfield. The Collateral

Agent acknowledged that it would be difficult to prove On-Site’s damages for loss of earn-out

revenue and that the parol evidence rule might impact its claim related to customer volume but

nevertheless argued that these claims were colorable. The Collateral Agent maintained that the

SAA prohibits Mansfield from soliciting On-Site’s customers for a period of time after its

termination and that Mansfield breached its obligations under the SAA before the “fire” sale.

Finally, the Collateral Agent argued that the invoicing issues at least contributed to On-Site’s

liquidity problems.




       10
            See supra note 3.
                                           Page 25 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 26 of 31




       The Court finds that the Collateral Agent has not met its burden to demonstrate that

specific, colorable claims exist. The contract claims, as described in the Derivative Standing

Motion, appear to lack merit and viability and, therefore, are unlikely to survive a Rule 12(b)(6)

motion to dismiss for the reasons set forth by the Trustee in the Trustee’s Response. The Court

finds inadequate the Collateral Agent’s attempt at the Hearing to rebut those reasons by

acknowledging some of the problems pointed out by the Trustee, ignoring others, and suggesting

that Mansfield may have had contractual obligations to On-Site not mentioned in the SAA. The

tort claims are not described in the Derivative Standing Motion, and at the Hearing, the Collateral

Agent discussed only the tort claim for breach of fiduciary duty. The Collateral Agent, however,

did not explain how the SAA gave rise to a fiduciary relationship under state law and did not

identify which facts supported a finding that Mansfield breached any such fiduciary duty.

C.     Conflicts of Interest

       An alternative but no less important reason for denying the Derivative Standing Motion

are the conflicts of interest that would arise if the Collateral Agent and its present attorneys were

allowed to pursue claims on behalf of the Trustee in the Mansfield Adversary or any other

adversary proceeding while simultaneously defending the equitable subordination claims in the

Trustee Adversary. As counsel for Mansfield stated at the Hearing, ignoring the conflicts of

interest issue is like ignoring a “herd of elephants in the room.” (Hr’g at 10:46:37-10:46:58). Yet

the Collateral Agent does just that in the Derivative Standing Motion and at the Hearing.

       The Trustee determined which factual narrative is more credible, Mansfield’s or the

Collateral Agent’s, and the Trustee chose Mansfield’s factual narrative. The nucleus of operative

facts that would support the contract and tort claims the Collateral Agent proposes to assert in the

Mansfield Adversary and those that the Trustee has asserted in support of the equitable



                                           Page 26 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 27 of 31




subordination claims in the Trustee Adversary, which mirror the allegations in the Mansfield

Adversary, are in complete opposition. Allowing the Collateral Agent to pursue the contract and

tort claims against Mansfield would pit the estate against itself.

        For example, the Collateral Agent alleges that Mansfield breached the SAA when it ceased

making payments to On-Site in October 2018, but the Trustee alleges in the Trustee Adversary

that “Mansfield exercised its contractual right of set-off” when it ceased making these payments.

(Tr. Adv. Dkt. 27 ¶ 44). The Trustee Adversary is filled with allegations of wrongful conduct by

the Collateral Agent, including that the Collateral Agent acted improperly and inequitably with

respect to the estate and Mansfield. It would create an absurd result to allow the Collateral Agent,

acting on behalf of the estate, to compel the estate to adopt a factual narrative to prosecute claims

against Mansfield for its alleged wrongful conduct, while at the same time, in the same

consolidated trial, and with the same group of attorneys to allow the Collateral Agent to defend

claims by the Trustee based on an entirely different factual narrative. As Mansfield recognizes, it

would place the Collateral Agent “on both sides of the v.” in the adversary proceedings. (Bankr.

Dkt. 327 ¶ 14). Moreover, if the Collateral Agent successfully pursues the proposed claims on

behalf of the estate, it would defeat the Trustee’s equitable subordination claims in the Trustee

Adversary against the Collateral Agent, which potentially are the source of the largest recovery

for the estate. Eliminating that source does not further the best interests of the estate. (Bankr. Dkt.

327).

        The problem with granting the Collateral Agent derivative standing is illustrated by issues

of attorney-client privilege that may arise if the Collateral Agent were allowed to pursue claims

on behalf of the estate. See FED. R. EVID. 501 (setting forth general principles regarding the

applicability of federal and state law of privileges). In Commodity Futures Trading Comm’n v.



                                            Page 27 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 28 of 31




Weintraub, 471 U.S. 343, 358 (1986), the U.S. Supreme Court held that in corporate bankruptcy

cases, the chapter 7 trustee acquires the debtor’s attorney-client privilege because “when control

of a corporation passes to new management, the authority to assert and waive the corporation’s

attorney-client privilege passes as well.” Id. at 349. The U.S. Supreme Court reasoned that

because outside bankruptcy, the attorney-client privilege is controlled by management of a

corporation, the actor whose duties most closely resemble those of management should control the

privilege in bankruptcy Id. at 351-52. Thus, if the Collateral Agent obtained authorization to sue

on behalf of the estate, the Collateral Agent might gain control over the exercise of the Trustee’s

attorney-client privilege as it relates to those claims. The Collateral Agent and its attorney then

would have access to On-Site’s privileged communications and documents in the Mansfield

Adversary when that same information would be under the control of the Trustee and, thus, likely

protected from disclosure to the Collateral Agent and its attorneys in the Trustee Adversary.

       The Court finds that just as a conflict of interest between a corporate debtor and its

management may justify granting a creditor derivative standing, a conflict of interest between a

trustee and the creditor seeking derivative standing may justify its denial. In Louisiana World, the

Fifth Circuit noted that the general requirements for derivative standing—that the claim be

colorable, that the debtor have refused unjustifiably to pursue the claim, and that the committee

first receive leave to sue from the bankruptcy court—though relevant considerations, are not

“necessarily a formalistic checklist.” Louisiana World, 858 F.2d at 233. The conflict of interest

issue, for example, was the sole reason why the district court denied an administrative claimant

derivative standing in Robert F. Craig, P.C. v. Greenlight Capital Qualified, L.P. (In re Prosser),

469 B.R. 228 (D.V.I. 2012). There, Greenlight Capital Qualified, L.P., Greenlight Capital, L.P.

and Greenlight Capital Offshore, Ltd (collectively, “Greenlight”), obtained a state court judgment



                                          Page 28 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 29 of 31




of $56 million against Jeffrey Prosser (“Prosser”) and recorded judgment liens on Prosser’s

property (the “Judgment Liens”). Greenlight filed an involuntary chapter 11 petition against

Prosser. The bankruptcy court entered an order for relief and converted Prosser’s chapter 11

bankruptcy into a chapter 7 case. Throughout the bankruptcy proceedings, Prosser was represented

by the law firm of Robert F. Craig, P.C. (the “Craig Firm”).

       The Craig Firm asked the chapter 7 trustee to commence an adversary proceeding against

Greenlight to avoid the Judgment Liens as preferential transfers, but the chapter 7 trustee refused

after concluding that the claims lacked merit and that the litigation would be more costly than

beneficial to the estate. The Craig Firm sued Greenlight in its own name and moved the bankruptcy

court for authority nunc pro tunc to pursue the preferential claims on behalf of the estate. The

bankruptcy court denied the motion on the ground that the Craig Firm was not an appropriate

representative of the estate because it had a conflict of interest arising out of its representation of

Prosser. In that regard, the bankruptcy court noted that the Craig Firm was defending Prosser in

two adversary proceedings initiated by the chapter 7 trustee seeking the denial of Prosser’s

discharge and the turnover of certain estate assets as well as in a contested matter brought by the

chapter 7 trustee objecting to Prosser’s claimed exemptions in the bankruptcy case. On appeal,

the Craig Firm argued that because the adversary proceeding in which it sought standing was

against Greenlight, not the chapter 7 trustee or the estate, its stance in the other adversary

proceedings and in the contested matter was irrelevant. The district court rejected that argument,

finding that a significant risk existed that the representation of the estate by the Craig Firm would

be limited materially by its obligations to Prosser.

       Like the Craig Firm, the Collateral Agent contends that the interests of the Trustee and the

Collateral Agent are not in conflict because the claims against Mansfield will be pursued in the



                                            Page 29 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 30 of 31




Mansfield Adversary, and, therefore, the Collateral Agent will not be on both sides of the “v.”

This contention is the same form-over-substance argument that the district court in Prosser

rejected. The Collateral Agent’s proposal to file the third-party complaint in the Mansfield

Adversary rather than in the Trustee Adversary does not eliminate the conflict but only makes it

less obvious. These adversary proceedings have been consolidated and are set to be tried

simultaneously because the claims of the Trustee and Mansfield are based on the same nucleus of

operative facts. (Tr. Adv. Dkt. 28; M. Adv. Dkt. 105).

        In the Trustee’s Response, which was filed before the Mansfield’s Response, the Trustee

does not address the conflicts of interest issue among the parties. During the Hearing, counsel for

the Trustee recognized the presence of a conflict but stated that the issue appeared to be related

more to the rules of professional conduct for attorneys. (Hr’g at 11:07:33-11:08:33). Indeed, Rule

1.7(a) of the Mississippi Rules of Professional Conduct provides, “[a] lawyer shall not represent a

client if the representation of that client will be directly adverse to another client, unless the lawyer

reasonably believes: (1) the representation will not adversely affect the relationship with the other

client and (2) each client has given knowing and informed consent after consultation.” MISS.

RULES OF PROF’L CONDUCT r. 1.7; see MODEL RULES OF PROF’L CONDUCT r. 1.7 (AM. BAR ASS’N

2019). Counsel for the Trustee surmised at the Hearing that counsel for the Collateral Agent had

a professional responsibility to sort out the conflict on its own. Regardless of the Trustee’s

position, the Court cannot allow the Collateral Agent and its attorneys to proceed as representatives

of the estate with such a clear conflict of interest. The Fifth Circuit in In re American Airlines,

Inc., 972 F.2d 605 (5th Cir. 1992), rejected any hands-off approach regarding ethical conduct and

held that courts must be “sensitive to preventing conflicts of interest.” Id. at 611.




                                             Page 30 of 31
 18-04196-NPO Dkt 330 Filed 05/08/20 Entered 05/08/20 15:05:41 Page 31 of 31




                                         CONCLUSION

       The Collateral Agent has failed to meet its burden of demonstrating the extraordinary

circumstances necessary for the Court to grant it derivative standing to pursue claims against

Mansfield on behalf of the chapter 7 bankruptcy estate. The absence of clear, unequivocal consent

to standing by the Trustee; the lack of a clear, colorable claim; and the irreconcilable conflicts of

interest require the Court to deny the Derivative Standing Motion consistent with Louisiana World.

        IT IS, THEREFORE, ORDERED that the Derivative Standing Motion is hereby denied.

                                     ##END OF OPINION##




                                           Page 31 of 31
